DETAILED ACTION
Response to Amendment
This Action is in response to the Amendment filed June 3, 2011.
In view of the Amendment: adding “a protective sleeve disposed around the outer conductor of the feedline” and defining the cooling chamber as between the outer surface of the protective sleeve and an inner surface of the sheath surrounding the feedline, the double patenting rejections have been overcome.
Claims 19 and 31 are amended.
Claims 19-25 and 28-38 are pending.

Allowable Subject Matter
Claims 19-25 and 28-38 are allowed.
The following is an examiner’s statement of reasons for allowance: based on Applicant’s remarks and upon reconsideration, the Examiner finds Applicant’s arguments convincing in light of amendments to all independent claims. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of an electrosurgical energy delivery device/system that has a “protective sleeve disposed around that outer conductor of the feedline” and a flow tube extending from the hub through a chamber defined by an outer surface of the protective sleeve and an inner surface of the sheath. The instant specification states that the protective sleeve seals the feedline and prevents any fluid from seeping therein (paragraph [0030] of US 2018/0318007). The Examiner has not found this concept in the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571 272 4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792